Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 01/27/2022.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims are amended as follows: 
Claim 33 (cancelled).
Claim 34 (cancelled).
Claim 36 (cancelled).
These claims were directed to a non-elected method, where the election was made without traverse and the claims are not eligible for rejoinder
Election/Restrictions
The election of species requirement of species A-F, as set forth in the Office action mailed on 05/13/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the election of species requirement of 05/13/2021 has been withdrawn because claims 3, 5, 13-16, 25-29.
In view of the above noted withdrawal of the election of species requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-7, 9-19, 21, 23-31, are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 has been amended to recite wherein at least one of the arms defines an opening at a distal end, a suture ring secured to the arm at the opening defined by the at least one arm and extending through the opening defined by the stent graft, and extending from the opening defined by the stent graft, a wire extending from the longitudinal body and through the suture to secure the stent graft to the at least one arm, whereby retraction of the wire toward the handle releases the stent graft from the at least one arm. Claim 19 recites at least two arms, wherein the stent graft is radially constrained by the radial constraint and wherein the suture secures at least a portion of the arms from rotational movement relative to the stent graft, whereby the torque component is substantially prevented from rotating within the stent graft before deployment, recites wherein the stent graft defines at least one opening, and wherein at least one of the arms of the torque component extends through the opening. Claim 30 recites wherein the longitudinal body includes a handle body extending from the proximal handle to the distal handle, wherein the proximal handle is fixed to the pushrod and can rotate about the handle body to thereby rotate the torque component.
The Office agrees the art of record fails to teach or suggest these features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages , 11, 12 filed 01/27/2022, with respect to the rejection of claims 5, 17-19, 22 under 35 USC 112, second paragraph and claim 22 under 35 USC 112 (d) have been fully considered and are persuasive.  The rejection of claims 5, 17-19, 22 under 35 USC 112, second paragraph and claim 22 under 35 USC 112 (d) have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771